Hastings, J.,
concurring.
I do not agree with that portion of the majority opinion which may imply, as suggested by the dissent, that the presence of a “dip,” in and of itself, affords a legal excuse for failing to see an oncoming vehicle. However, I do concur in the result reached by the majority.
Bonnes v. Olson, 197 Neb. 309, 248 N. W. 2d 756 (1976), does stand for the proposition that the failure of one driver to see another favored over him under the rules of the road amounts to negligence as a matter of law. However, Kremlacek v. Sedlacek, 190 Neb. 460, 209 N. W. 2d 149 (1973), provides that the driver claiming to be in the favored position must be “undisputedly located in a favored position. * * * Consequently the applicable rule is that where a motorist looks and does not see an approaching vehicle, or seeing one, erroneously misjudges its speed *76and distance, or for some other reason assumes that he can proceed and avoid a collision, the question is usually one for the jury.”
Although we very well may have reached a different result had we been hearing this case de novo, that is not the scope of our review. The case was properly submitted to the jury with appropriate instructions and should be affirmed.